Citation Nr: 1548059	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  13-28 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Whether an April 2, 1979 rating decision that reduced the rating for service-connected hiatal hernia from 10 percent to zero percent, effective July 1, 1979. involved clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active military service from August 1971 to August 1975.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision in which the RO denied the Veteran's claim of CUE in a 1979 rating decision in which the RO reduced the rating for the Veteran's service-connected hiatal hernia from 10 percent to zero percent, effective July 1, 1979.  The Veteran filed a notice of disagreement (NOD) in December 2010, and the RO issued a statement of the case (SOC) in August 2013.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in September 2013.

In June 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate paperless, electronic Virtual VA file associated with the Veteran's claim.  A review of the Virtual VA file reveals the documents are either duplicative of those contained in the VMBS file or irrelevant to the claim on appeal.



FINDINGS OF FACT

1.  In an April 2, 1979 rating decision, the RO reduced the rating for the Veteran's service-connected hiatal hernia from 10 percent to zero percent, effective July 1, 1979.  He did not appeal the reduction in rating.

2.  In October 2005, the Veteran filed a claim of CUE in the April 1979 rating decision that reduced the rating for his service-connected hiatal hernia.

3.  In an August 2006 rating decision, the RO denied the Veteran's claim of CUE in the April 1979 rating decision.  Although the Veteran initiated an appeal of that decision with the filing of a timely NOD, after the RO issued a SOC in September 2008, the Veteran did not perfect an appeal with a timely-filed substantive appeal.  

4.  In June 2010, the Veteran filed a second claim of  CUE in the April 1979 rating decision that reduced the rating for service-connected hiatal hernia from 10 percent to zero percent, effective July 1, 1979.

5.  Reconsideration of the same allegations of CUE in the April 1979 rating decision that reduced the rating for the Veteran's service-connected hiatal hernia is barred under the principle of res judicata.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision denying  the Veteran's claim of CUE in the April 1979 rating decision that reduced the rating for his service-connected hiatal hernia from 10 percent to zero percent, effective July 1, 1979, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The Veteran's June 2010 claim of CUE in the April 1979 rating decision implementing the reduction in rating for his service-connected hiatal hernia is without legal merit.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

In this appeal, the Veteran has been advised of the bases for the denial of his claim, and afforded the opportunity to present information and evidence pertinent to the claim.  He availed himself of one such opportunity by presenting oral testimony to the Board in June 2015; notably, neither the Veteran nor his representative has alleged any prejudice in the conduct of the hearing.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the Veteran.  As is explained in more detail below, the claim on appeal lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).   See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter). 

II.  Analysis

Historically, in a June 1976 rating decision, the RO granted service connection and assigned an initial 10 percent rating for hiatal hernia, effective August 11, 1975 with a routine future examination scheduled for subsequent evaluation.  

A June 1978 VA hospital record documents that the Veteran was seen for possible gastrointestinal bleeding.  An upper gastrointestinal series (UGI) was performed which revealed no abnormality of the esophagus, stomach, duodenal bulb, or C loop.  On September 1978, the Veteran was notified that he was being scheduled for a routine examination.  In connection with the January 1979 VA examination, a UGI was performed, with no hiatal hernia shown.  

In an April 2, 1979 rating decision, the RO reduced the Veteran's service-connected hiatal hernia from 10 percent to zero percent, effective July 1, 1979 (60 days after the decision).  According to the Veteran, he received a copy of the April 1979 rating decision on July 8, 1979, and in July 1980.  See October 2005 Veteran's statement.  The Veteran did not appeal the April 1979 reduction in rating.  

In October 2005, the Veteran filed a claim of CUE in the April 1979 rating decision reducing the rating for his hiatal hernia. He indicated that he did not receive any notification with regard to a reduction, nor was he given the 60-day notice to appeal the findings.  He indicated that VA "did not follow proper law".

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE. Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). 

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44   (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44. 

The United States Court of Appeals for Veterans Claims (Court) has established a three-pronged test, each of which must be met before CUE is established: either (1) the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part Russell v. Principi, 3 Vet. App. 310 (1992)). 

In order to constitute CUE, the error must be of a type that is outcome determinative.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).  Once there is a denial of a CUE claim, under the principle of res judicata, the same claim cannot be raised again.  See Link v. West, 12 Vet. App. 39, 44 (1998); Russell v. Principi, 3 Vet. App. 310, 315 (1992) ("[o]nce there is a final decision on the issue of 'clear and unmistakable error' because the [agency of original jurisdiction] decision was not timely appealed, or because a [Board] decision not to revise or amend was not appealed to this Court, or because this Court has rendered a decision on the issue in that particular case, that particular claim of 'clear and unmistakable error' may not be raised again.").  See also Flash v. Brown, 8 Vet. App. 332, 341 (1995). 

The principle of res judicata bars refiling only as to that particular assertion of CUE; it does not prohibit a claimant from presenting another theory of CUE so long as it is separate and distinct.  Id.  See also Andre v. Principi, 301 F.3d. 1354, 1361 (Fed. Cir. 2002).  VA regulations do, however, bar more than one motion based on CUE in a Board decision (see Hillyard v. Shinseki, 24 Vet. App. 343 (2011)), which is not at issue here. 

In an August 2006 rating decision, the RO found that a 10 percent rating for the Veteran's hiatal hernia was warranted from January 18, 2006, but denied the Veteran's claim of  CUE in the April 1979 rating decision reducing the rating for that disability from 10 percent to zero percent.  As explained in that rating decision, no CUE was found in the 1979 rating decision because the record reflects that the proper procedures at that at the time-to include proposing a reduction based on two examination reports; an automatic, computer generated letter notifying the Veteran of the proposed reduction in rating on April 17, 1979; and implementation of the reduction at least 60 days after notice -were followed.  

In May 2007, the Veteran filed a NOD with the CUE denial in which he reiterated that he never received notification with regard to the reduction, and that VA did not follow proper law.  In September 2008, the RO issued an SOC continuing to deny the Veteran's CUE claim.  On February 23, 2009, the Veteran filed a substantive appeal.  However, in a June 2009 letter (re-mailed to the Veteran after receiving a change of address in September 2009), the RO informed the Veteran that his substantive appeal was untimely.  There is no indication that a challenge to the determination as to the timeliness of the substantive appeal was received.  Hence, the August 2006 decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In June 2010, the Veteran filed a second claim asserting CUE in the April 1979 rating decision reducing the rating for hiatal hernia.  He again indicated that he did not receive notification of the reduction nor was he able to appeal the findings.  In an October 2010 rating decision, the RO denied the Veteran's claim of  CUE.  In a December 2010 NOD, the Veteran continued to argue that he did not receive the required notification with regard to the reduction, and that VA did not follow the law.  In an August 2013 SOC, the RO continued to deny the claim of  CUE.  In September 2013, the Veteran filed a substantive appeal, continuing to argue  that he did not receive the required notification and that VA did not follow proper, lawful procedure.  During the June 2015 hearing, the Veteran essentially reiterated that he did not receive the proper notification in 1979 with regard to the reduction of his hiatal hernia from 10 percent to zero percent.  

Notably, in connection with the current CUE claim, the Veteran has not raised any allegation(s) of CUE separate or distinct from those considered in the August 2006, now final rating decision or addressed in the September 2008 SOC following the initiated, but incomplete, appeal of that rating decision.  In this regard, the Veteran has, again, asserted that he did not receive proper notification and that VA did not follow proper law.  Under these circumstances, the principle of res judicata bars reconsideration of these same allegations of CUE.  

As such, there is no legal basis upon which to grant the benefit sought, and the claim on appeal must be terminated  as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As a final point, the Board notes that, although the RO denied the Veteran's CUE claim on the merits, given the above discussion, and because the disposition of the claim is based on operation of the law, the Veteran is not prejudiced by the Board handling the matter on appeal in a different, albeit legally correct, manner.  In short, a remand of this claim for initial AOJ consideration of whether the current claim is barred by the principles of res judicata would serve no useful purpose, as it would not result in an outcome favorable to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that remands to accomplish actions that would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, are to be avoided).


ORDER

The June 2010 claim of CUE in an April 2, 1979 rating decision that reduced the rating for the Veteran's service-connected hiatal hernia from 10 percent to zero percent, effective July 1, 1979, is dismissed.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


